Citation Nr: 1037755	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-
connected status post fracture of the right femur.

2.  Entitlement to a rating in excess of 20 percent for service-
connected status post resection of the sigmoid colon and closed 
colostomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to August 1970, and from May 1977 to 
September 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2010, the Veteran testified during a hearing before 
the undersigned at the VA Central Office in Washington, DC; a 
transcript of that hearing is of record.

The the issues of entitlement to service connection for a 
bladder disorder and service connection for a scar, right 
thigh, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the September 2010 Board hearing, the Veteran asserted 
that his service-connected femur and colon disabilities have 
worsened and warrant a higher rating.  He testified that his most 
recent VA examination for rating purposes, performed by a QTC 
examiner in October 2009, did not did not account for many 
symptoms that he currently experiences.  Additionally, his 
accredited representative pointed out numerous discrepancies 
between the October 2009 QTC examination report and the reports 
of earlier VA examinations performed in April 2006 and 
April 2007.  Significantly, there is no indication that the 
October 2009 QTC examiner reviewed or considered the medical 
records applicable to the present claim.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the 
Court held that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  As the October 2009 QTC examination does not appear to 
have taken into account the records of the Veteran's prior 
medical treatment, and to ensure that the record reflects the 
current severity of the Veteran's disabilities in light of the 
Veteran's contentions of increased symptomatology, the Board 
finds that a more contemporaneous examination is needed to 
properly evaluate the service-connected disabilities under 
consideration.  During the September 2010 hearing, the Veteran 
indicated his willingness to report to a VA examination, if 
needed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who have treated the Veteran 
for his right femur and colon disabilities 
since June 2008.  After the Veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  After any requested records are 
obtained and associated with the claims 
folder or determined to be unavailable, the 
AMC/RO should arrange for the Veteran to 
undergo a VA joints examination by a 
physician to determine the current severity 
of the right femur disability.  All 
indicated tests and studies are to be 
performed.  The entire claims folder, a 
copy of this remand, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 should be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner should report all current 
manifestations of the Veteran's right femur 
disability.  The physician is also 
requested to identify whether there is 
malunion of the right femur with marked 
knee or hip disability, any fracture of 
surgical neck of either femur with false 
joint, any nonunion without loose motion 
and with weightbearing preserved with aid 
of brace, or any fracture of shaft or 
anatomical neck with nonunion and loose 
motion.

Adequate reasons and bases for any opinion 
rendered should be provided.

3.  After any requested records are 
obtained and associated with the claims 
folder or determined to be unavailable, the 
AMC/RO should arrange for the Veteran to 
undergo a VA gastrointestinal examination 
by a physician to determine the current 
severity of the colon disability.  All 
indicated tests and studies are to be 
performed.  The entire claims folder, a 
copy of this remand, and 38 C.F.R. § 4.114, 
Diagnostic Code 7329 should be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is requested to characterize 
the Veteran's symptoms relating to his 
colon disorder as either severe, moderate, 
or slight.

Adequate reasons and bases for any opinion 
rendered must be provided.

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations, including 
consideration of a staged rating, if 
appropriate.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

